UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: X Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period July 1, 2015 to September 30, 2015. Date of Report (Date of earliest event reported): November 12, 2015 Commission File Number of securitizer:025-01132 Central Index Key Number of securitizer:0001119605 Eric A. Senzon, (813) 881-8307 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] Rule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable): Central Index Key Number of underwriter (if applicable): Name and telephone number, including area code, of the person to contact in connection with this filing. INFORMATION TO BE INCLUDED IN THE REPORT Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure The disclosure required by Rule 15Ga-1 are attached as Exhibit 99.1 to this Form ABS-15G. Exhibits Disclosure required by Rule 15Ga-1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 12, 2015 LONG BEACH SECURITIES CORP.1 (Securitizer) By: /s/ Thomas Novack Name:Thomas Novack Title:Director 1 Long Beach Securities Corp., as Securitizer, is filing this Form ABS-15G in respect of all mortgage-backed securities representing interests in pools of residential mortgage loans for which it acted as depositor and which are outstanding during the reporting period. On September 25, 2008, JPMorgan Chase Bank, National Association (“JPMCB”) acquired the banking operations of Washington Mutual Bank from the Federal Deposit Insurance Corporation (“FDIC”). It is JPMCB’s position that certain of the repurchase obligations of Washington Mutual Bank remain with the FDIC receivership. Assets are reported herein in accordance with Rule 15Ga-1 regardless of the validity of the demand or defenses thereto, and nothing in this report shall constitute, or be deemed, a waiver of any rights, defenses, powers or privileges of any party relating to these assets. EXHIBIT INDEX Exhibit Number 99.1Disclosure required by Rule 15Ga-1.
